Title: To Alexander Hamilton from Timothy Taylor, 29 October 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury Octr. 29th 1799
          
          It is with regret that I have to inform your Honor that a number of desertions took place previous to the departure of the Regiment, and are as follows Viz—Bartlet Chamberlain, (a Soldier in Capt. Blakesleys Company), Six feet high, thirty five years of age, blew eyes, & brown hair—Ezra Hurd Nineteen years Old, five feet six Inches high, dark eyes, brown hair and dark complection, born at Newtown in Connecticut; Also Royal Mantor, age thirty seven years, five feet Nine Inches high, Gray eyes, brown hair and dark complection, born at Marthas Vinyard in the State of Massachusets; Also Nun Moe Twenty four years of Age, five feet five inches high, black eyes hair and dark complection born at Stamford, State of New York; they were soldiers in Capt Bulfords Company—The Officers in the hurry of Moveing omited giveing me a description of the deserters, which has prevented my giveing you earlier information—
          I have the Honor to be with the greatest Respect Your Obedient Servant
          
            Timo. Taylor
          
          
            N.B. Thier was three Others that deserted, but was apprehended & taken under Guard with the Regt
          
          Honble. A Hamilton Esqr.
         